Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 18, 20, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki (US Pub.2005/0207768) in view of Nakamura et al. (US Pub.2016/0062296).
Regarding claim 18, Suzuki (US Pub.2005/0207768) teaches a measurement apparatus (fig.12, #34) to be connected to an upstream apparatus (fig.12, #34 connected to #10 comprising #14, #18, #19) including an image forming unit configured to form an image on a sheet (fig.12, #14, #18, #19) the measurement apparatus comprising: an inlet roller configured to receive the sheet from the upstream apparatus and convey the sheet toward a conveyance path (fig.12, unlabeled roller pair at entrance to #34 from #19, conveying toward #310); an exit roller configured to discharge the sheet conveyed through the conveyance path to pass the sheet to a sheet processing apparatus that is configured to perform a process on the sheet (fig.12, pair of rollers downstream of #310 and before #344 sending sheet to #344/#352/#354 to perform a process of stacking on one of the two trays); a first image sensor disposed inside the measurement apparatus and configured to read a pattern image from a first 
Regarding claim 21, Suzuki (US Pub.2005/0207768) teaches an image forming system (fig.12, #10) comprising: an upstream apparatus (fig.12, #10 comprising #14, #18, #19) including an image forming unit configured to form an image on a sheet (fig.12, #14, #18, #19); a measurement apparatus connected to the upstream apparatus (fig.12, #34 connected to #10); and a sheet processing apparatus connected to the measurement apparatus and configured to perform a process on the sheet (fig.12, #352 configured to stack sheets), wherein the measurement apparatus comprises: an inlet roller configured to receive the sheet from the upstream apparatus and convey the sheet toward a conveyance path (fig.12, unlabeled roller pair at entrance to #34 from #19, conveying toward #310); an exit roller configured to discharge the sheet conveyed 
However, Suzuki (US Pub.2005/0207768) fails to teach three distinct sensors since the colorimetric sensor 302 also detects an image on the first side of the sheet.
Regarding claims 18 and 21, Nakamura et al. (US Pub.2016/0062296) teach an image forming apparatus comprising a post-fixing image evaluation system that can be positioned inside the apparatus or in a separate downstream device (para.0341) wherein the evaluation system consists of a conventional line sensor (fig.1, #130) 
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the detection device of Suzuki (US Pub.2005/0207768) by incorporating a line sensor in the detection section as in Nakamura et al. (US Pub.2016/0062296) because the line sensor allows for faster evaluation of the image density without having to slow down the process speed for in-process evaluation, thus preventing print slow down until a special test sheet is required (para.0006-0010,0060&0062) and allows the sheet quality detection and correction processing to be done in a manner that improves accuracy and reduces sheet waste (para.0011).
Regarding claim 20, upon combination since Suzuki (US Pub.2005/0207768) teaches a measurement apparatus wherein a conveyance path from the inlet rollers to the discharge rollers extends linearly and Nakamura et al. (US Pub.2016/0062296) discloses the line sensor linearly placed before the colorimetric sensor along the path, if a line sensor were positioned in the apparatus of Suzuki (US Pub.2005/0207768), it would likely be included between the inlet rollers and #302/#304.  As a result, the limitations “a reading position of the first image sensor to a reading position of the second image sensor extends linearly” would be met.



19 is rejected under 35 U.S.C. 103 as being unpatentable over Suzuki (US Pub.2005/0207768) in view of Hirota et al. (US Pub.2013/0243451).
Regarding claim 19, Suzuki (US Pub.2005/0207768) teach all of the limitations of claim 18, upon which claim 19 depends.
Futher regarding claim 19, Suzuki (US Pub.2005/0207768) teaches the sensors used as being colorimetric sensors (para.0053).
However, Suzuki (US Pub.2005/0207768) fails to go into detail about the configuration of the colorimetric sensors used.
Regarding claim 19, Hirota et al. (US Pub.2013/0243451) teach a measurement unit downstream of an image forming apparatus station and upstream of a post-processing unit wherein the measurement unit comprises a colorimetric sensor (fig.11A or 11B, #200) wherein the colorimetric sensor includes a light source configured to illuminate a sheet with light (fig.2, #201), a diffraction grating configured to diffract the light emitted from the light source and reflected by the sheet (fig.2, #202), and a sensor configured to detect light intensity at each wavelength of the light diffracted by the diffraction grating (fig.2, #203).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the generic colorimetric sensor of Suzuki (US Pub.2005/0207768) with the one utilized in Hirota et al. (US Pub.2013/0243451) because it is a known sensor used to provide colorimetric data in a measurement unit post-image-forming. 

Response to Arguments
Applicant’s arguments, see p.7-8, filed 21 June 2021, with respect to the rejection(s) of claim(s) 18 and 21 under 35 U.S.C.102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Suzuki (US Pub.2005/0207768) in view of Nakamura et al. (US Pub.2016/0062296).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information	

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on 571-272-1674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WALTER L LINDSAY JR/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        



                                                                                                                                                                                                        

/LKR/
8/19/2021